NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3699
                                       __________

                    ANDREW MOYNIHAN; KAREN MOYNIHAN,
                                       Appellants

                                             v.

    WEST CHESTER AREA SCHOOL DISTRICT; PENNSYLVANIA OFFICE FOR
                        DISPUTE RESOLUTION
                 ____________________________________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-18-cv-04388)
                 District Judge: Honorable Nitza I. Quiñones Alejandro
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 19, 2020
          Before: AMBRO, GREENAWAY, Jr., and PORTER, Circuit Judges

                             (Opinion filed: August 3, 2020)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Pro se appellants Andrew and Karen Moynihan appeal from the District Court’s


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
order dismissing their complaint for lack of subject matter jurisdiction. For the reasons

discussed below, we will we will affirm in part, vacate in part, and remand for further

proceedings consistent with this opinion.

                                             I.

       Because we write primarily for the parties, we will recite only the facts necessary

for our discussion. Beginning in 2016, the Moynihans filed a series of administrative

complaints with the Pennsylvania Office of Dispute Resolution (“ODR”) against the

West Chester Area School District (the “School District”). They claimed that the School

District violated the Individuals with Disabilities Education Act, see 20 U.S.C. § 1400 et

seq., by failing to provide their then-minor child, who has Asperger Syndrome and Social

Anxiety Disorder, with a free appropriate public education (“FAPE”) in his ninth, tenth,

and eleventh grade school years. An administrative hearing officer denied the

administrative claims in 2018.

       The Moynihans, proceeding pro se, see Winkelman ex rel. Winkelman v. Parma

City Sch. Dist., 550 U.S. 516, 535 (2007), then filed a complaint in the District Court

against the School District and ODR. The Moynihans requested that the District Court

“reverse the Decisions of the [administrative hearing officer] as they are stated in Exhibit

‘A’ and find in our favor in all matters set forth therein.” ECF No. 2 at 19. The exhibit

indicated that the Moynihans had sought, among other relief, “reimbursement for . . . out

of pocket expenses” incurred in the school years when their son was allegedly denied a

                                             2
FAPE. ECF No. 2 at 21.

       The District Court granted ODR’s motion to dismiss for failure to state a claim.1

The District Court dismissed the remaining claims against the School District sua sponte

for lack of subject matter jurisdiction, finding that the Moynihans had requested only

injunctive relief, and that such claims for relief were mooted by their son’s graduation.

This appeal ensued.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291. See D.F. v. Collingswood Borough

Bd. of Educ., 694 F.3d 488, 495–96 (3d Cir. 2012). We review de novo the District

Court’s dismissal for lack of subject matter jurisdiction. See Metropolitan Life Ins. Co.

v. Price, 501 F.3d 271, 275 (3d Cir. 2007). We construe the Moynihans’ pro se

complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

                                            III.

       To the extent that the complaint sought declaratory and injunctive relief, those

claims were mooted by the graduation of the Moynihans’ son. See Donovan ex rel.

Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 216 (3d Cir. 2003) (explaining

that, when a student challenges a school policy, “graduation typically moots her claim for

injunctive or declaratory relief”); see also Brown v. Bartholomew Consol. Sch. Corp.,


1
  The Moynihans do not challenge the District Court’s ruling that they failed to state a
claim against ODR, and we will affirm that ruling.

                                             3
442 F.3d 588, 598 (7th Cir. 2006); Lillbask ex rel. Mauclaire v. Conn. Dep’t of Educ.,

397 F.3d 77, 91 (2d Cir. 2005). Thus, we will affirm the District Court’s dismissal of

those claims for lack of subject matter jurisdiction. See Donovan, 336 F.3d at 216.

       However, the Moynihans argue that their pro se complaint also brought claims for

reimbursement and for compensatory education; and, construing their complaint liberally,

we agree. The Moynihans sought reimbursement in the administrative proceedings. See

ECF No. 2 at 21. Thus, when they requested that the District Court “reverse the

Decisions of the [administrative hearing officer] . . . and find in our favor in all matters

set forth therein,” ECF No. 2 at 19, the Moynihans incorporated their claims for

reimbursement. Those claims are not moot. See Collingswood, 694 F.3d at 497–98

(holding “that a claim for compensatory education is not rendered moot by an out-of-

district move”); see also Olu-Cole v. E.L. Haynes Pub. Charter Sch., 930 F.3d 519, 531

n.2 (D.C. Cir. 2019) (explaining that a student’s graduation “does not affect our mootness

analysis because [the student] remains eligible for compensatory education”); Brown,
442 F.3d at 597 (noting that several “circuits have held that a claim for ‘reimbursement

can defeat a mootness challenge’”) (quoting Lillbask, 397 F.3d at 89). Thus, we will

vacate the District Court’s order in part and remand for further proceedings on those

claims.

       Accordingly, we will affirm the judgment of the District Court in part, vacate the

judgment in part, and remand for further proceedings consistent with this opinion.

                                              4